
	
		I
		111th CONGRESS
		2d Session
		H. R. 4519
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Secretary of the Treasury to make publicly
		  available on the Internet the electronic communications of certain TARP
		  recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Crisis Public Disclosure Act
			 of 2010.
		2.Public
			 disclosureNot later than 120
			 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall make publicly available on the Internet the electronic communications of
			 certain employees at large TARP-recipient firms.
		3.DefinitionsFor purposes of this Act:
			(1)Certain
			 employeesThe term
			 certain employees means a firm’s officers, directors, and those
			 employees of the firm engaged in the trading or selling of derivatives,
			 securities, or swaps.
			(2)Electronic
			 communicationThe term electronic communication
			 means e-mail and attached files whose subject matter concerns activities
			 related in any way to the current financial and economic crisis in the United
			 States (within the scope of the meaning of such term as used in section 5 of
			 the Fraud Enforcement Recovery Act of 2009), including communications related
			 to the structuring, trading, sale, or other use of complex financial
			 instruments like swaps, structured finance transactions, and other
			 derivatives.
			(3)Large
			 TARP-recipient firmsThe term large TARP-recipient
			 firms means a company—
				(A)that received
			 assistance under the Troubled Asset Relief Program under title I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.);
			 and
				(B)that has more than $60,000,000,000 of such
			 assistance outstanding on the date that the Financial Crisis Public Disclosure
			 Act of 2010 was introduced in the House of Representatives.
				(4)Publicly
			 availableThe term publicly available means
			 available to the general public free of charge on a Web site that allows for
			 the communications subject to this Act to be used in a format that is easily
			 searchable and manipulable.
			4.Privacy
			 exemptionAn electronic
			 communication is exempt from the disclosure requirements under section 2 if
			 such communication is of a purely personal nature or would otherwise be
			 privileged.
		
